DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art fails to teach or suggest: determining that the set of failed network resources do not account for all failures in the one or more failed network resources; identifying a group of network resources having a common risk attribute, wherein at least one failed network resource of the set of failed network resources has the common risk attribute; and identifying, from the group of network resources, another failed network resource as recited in the claims.
Zhang et al., US 20140355453 A1, teaches a method and an apparatus for assessing failures in network resources in a multilayered communication network, the method and the apparatus comprising: by a processor, receiving indications of failures in one or more network resources from a plurality of network resources in a communication network comprising a plurality of network layers; assessing the failures in the one or more failed network resources in
each of progressively lower network layers from a highest network layer to a lowest network layer in said plurality of network layers, or in each of progressively higher network layers from the lowest network layer to the highest network layer in said plurality of network layers; identifying a set of failed network resources from the one or more failed network resources in the progressively lower network layers causing failures in network layers above the progressively higher network layers, or from the one or more failed network resources in the progressively higher network layers causing failures in network layers below the progressively higher network layers. Zhang does not teach the novel features recited above as being allowable.
Wang et al., US 10616429 B2, teaches if upon receiving no failure indications from said plurality of network layers in the communication network, deducing a suspected set of network resources from said plurality of network resources in said plurality of network layers that cause the failures in the communication network and sending requests to the network resources in the suspected set to report their failure. Wang does not specifically teach the novel features recited as above as being allowable. “identifying a group of network resources having a common risk attribute, wherein at least one failed network resource of the set of failed network resources has the common risk attribute; and identifying, from the group of network resources, another failed network resource” as recited in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Lee et al., Hierarchical Restoration Scheme for Multiple Failures in GMPLS Networks, teaches two hierarchies for SRLG where at the level of individual fibers or fiber bundles we use the concept of a physical SRLG (PSRLG), and at higher logical levels we use the concept of a logical SRLG (LSRLG). The LSRLG concept is defined to target some regions with high failure probability of multiple simultaneous failures over different PSRLGs.
Miyamura et al., A Disjoint Path Selection Scheme based on Enhanced Shared Risk Link Group Management for Multi-reliability Service, teaches improving reliability by finding a pair of paths that share minimum common SRLGs of specified types constrained by disjoint paths.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICE L WINDER whose telephone number is (571)272-3935. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Patrice L Winder/Primary Examiner, Art Unit 2452